MEMORANDUM **
To the extent a certificate of appealability is necessary for this appeal, the request for a certificate of appealability is denied. See 28 U.S.C. § 2258(c)(2).
To the extent a certificate of appealability is not necessary for this appeal, we sua sponte grant appellant in forma pauperis status for this appeal. The Clerk shall change the docket to reflect appellant’s in forma pauperis status.
A review of the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.